Per Curiam. This cause coming on to be heard on the Joint Stipulation of the parties hereto and the Court being fully advised in the premises; This court finds that the purpose of this expenditure by the Division of Vocational Rehabilitation was for travel expenses for an employee for the months of March, April, May and June of 1973 for a total cost of $298.75. These services were properly authorized and properly performed. The charges are in compliance with existing travel regulations. Money was appropriated for this expenses in Fund No. 081-4415, a federal trust fund which carried a balance of $136,969.43 on June 30, 1973. Since this appropriation is a federal trust fund, no amount was returned to the State Treasury; however by agreement of William T. Coleman, Deputy Director, Fiscal and Administrative Services, Board of Vocational Education and Rehabilitation, upon the payment of this claim, the amount of $298.75 will be reimbursed to the State Treasury from existing federal funds. It is, therefore, ordered that the sum of $298.75 (Two Hundred Ninety-Eight Dollars and Seventy-Five Cents) be awarded claimant in full satisfaction of any and all claims presented to the State of Illinois under the above-captioned cause.